Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

s 1-2, 4-7, 9-24, and 26-27  are rejected under 35 U.S.C. 103(a) as being unpatentable over Claus et al. (US 2016/0171723 A1, a reference of PTO 1449, hereafter Claus)  in view of Zamyatin et al. (US 2013/0101191 A1, PTO 1449, hereinafter Zamyatin).
As to claim 1,  Claus discloses that an imaging system (Fig. 1), comprising:
at least one memory device (58) including instructions that, when executed by at least one processor (Fig. 1, 56), cause the imaging system to:
receive a projection image dataset generated by at least one imaging data detector in response to detecting image data to allow for generating reconstruction image data of a three-dimensional object using a reconstruction technique ([0005]-[0007], [0029], [0046], [0057]-[0058] note that data acquisition system 54receives data form detector 14 and processes the 
generate a reduced image dataset (multi-frequency/scale  bands) from the projection image dataset, wherein the reduced image dataset has a lower quantity of data as compared to a quantity of data of the projection image dataset received from the at least one imaging data detector (Fig. 4, [0005]-[0007], [0044], [0051]-[0053], [0057], [0061]-[0062], note that residual projection 154 will undergo multi-scale processing 160 and additional processing such as soft-threshoding or clipping so as to create the reduced image dataset, then re-project an updated projection image (204),  and compare the updated image (204) to the projection image (158));
generate an image remainder dataset (208) to indicate an image difference between the projection image dataset (158) and the reduced image dataset (204) (Fig. 4, [0059]-[0062]) ; and

Claus does not mention that at least a second scale image reconstruction of the three-dimensional object using the image remainder dataset.
Zamyamin, in an analogous environment, further discloses that a second scale image reconstruction of the three-dimensional object using the image remainder dataset (abstract, claim 1, [0032]-[0038], note that the second scale image K2 is used difference data for reconstructing 3D object)
Zamyamin utilizes multi-scale re-construction for the 3D object without losing the details of the images. 
  KSR, 550 U.S., at 417.
As to claim 23, the claim is a corresponding method claim to claim 1, the discussions are addressed with respect to claim 1. 
As to claim 17, the combination of Claus and Zamyatin further discloses all limitations (see rejection of claim 1), and Clause further discloses the client device ([0032]) 	As to claim 2,   Claus further discloses that the imaging system in claim 1, wherein the reconstruction technique further includes: (iii) a multi-scale image recombination of the three-dimensional object using the first scale image reconstruction and the second scale image reconstruction which 
As to claims 4-5 and 14,  the combination of Claus and Zamyatin does not mention data encoding, which is well known in the art.
However, the Examiner takes the Official Notice that utilizing image encoding is well known.
Therefore, combining the well-known elements of ON  with the well-known technique of  image processing of the combination of Claus and Zamyatin  is nothing more than a “predictable use of prior art elements according to their established functions.”  Id.
As to claim 6, Zamyatin further discloses that the imaging system in claim 1, wherein the first scale image reconstruction and the second scale image reconstruction are generated in parallel ([0015]-[0016], simultaneously reconstructing).

forward projecting a ground truth image volume to produce a two-dimensional set of projection images ([0023]-[0028], [0034]-[0036]);
determining a difference between the projection image dataset and the two-dimensional set of projection images ([0016], [0035]-[0038]);
generating an update volume by back projecting the difference into a three-dimensional space ([0016]-[0018], [0023]-[0027]); and
incorporating the update volume into a reconstruction of the image of the three-dimensional object ([0038]-[0042]).
As to claim 9, Claus further discloses that the imaging system in claim 1, wherein generating the second scale 
As to claim 10,  Claus further discloses that the imaging system in claim 1, wherein the second scale image reconstruction of the three-dimensional object is a higher resolution as compared to a resolution of the first scale image reconstruction ([0021], [0032], [0038], [0056], [0064]-[0069]).
As to claim 11,    Claus further discloses that the system in claim 1, wherein the second scale image reconstruction of the three-dimensional object is of higher depth as compared to the depth of the first scale image reconstruction ([0024]-[0027], [0056]-[0058]).
As to claim 12,  Claus further discloses that The imaging system in claim 1, wherein the second scale image reconstruction of the three-dimensional object is a same 
As to claim 13,  Claus further discloses that   The imaging system of claim 1, wherein the first scale image reconstruction of the three-dimensional object and the second scale image reconstruction of the three-dimensional object are displayed to a display device ([0023], [0023]-[0025], [0035]-[0037]).
	As to claim 15, Claus further discloses that the imaging system of claim 1, wherein the reconstruction technique is 
 	As to claim 16, Claus further discloses that the imaging system of claim 1, wherein the projection image dataset is generated by x-rays or by magnetic resonance ([0016] X-rays).
As to claim 18,  Zamyatin further discloses that the method in claim 11, wherein the first scale image reconstruction and the second scale image reconstruction of the three-dimensional object are performed in parallel using the computing resources of the data center ([0015]-[0016]).
As to claim 19,  Claus further discloses that the method in claim 11, further comprising:
sending the first scale image reconstruction of the three-dimensional object to the client for display to a display device directly after generating the first scale image reconstruction ([0021], [0024], [0032]); and
sending the second scale image reconstruction of the three-
As to claim 20, Claus further discloses that the method in claim 11, wherein causing the multi-scale image reconstruction of the three-dimensional object to be displayed to the display device further comprises sending the multi-scale image reconstruction to the client which is configured to display the multi-scale image reconstruction to the display device ([0021], [0032],[0038],  [0056], [0064]-[0069])
As to claim 21,  Claus further discloses that, wherein causing the multi-scale image reconstruction of the three-dimensional object to be displayed to the display device further comprises
sending a render of the multi-scale image reconstruction to the client for display to the display device ([0021], [0032],[0038],  [0056], [0064]-[0069]).
As to claim 22, Claus further discloses that the method of claim 16, wherein the projection image dataset includes 
As to claim 24,  Claus further discloses that the system of claim 23, where combining the datasets to generate the second scale image reconstruction of the three-dimensional object of higher resolution than the first scale reconstruction and display them in a display device ([0021], [0032],[0038],  [0056], [0064]-[0069]).
As to claim 26, Claus further discloses that the system of claim 23, wherein the reconstruction image data is a subset of data of a region of interest in higher resolution and in higher image depth ([0021], [0032],[0038],  [0056]-[0058], [0064]-[0069]).
As to claim 27, the combination of Claus and Zamyatin further discloses that the system of claim 23, wherein the first scale image reconstruction is produced using a reduced image dataset, wherein the reduced image dataset has a lower quantity .

Claims 3 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Claus and Zamyatin, further  in view of Surgiviso (US 2017/0164919 A1, a reference of PTO 1449).
As to claims 3 and 25, Zamyatin further discloses that the imaging system in claim 1, where both of the first and second .

Claim  8 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Claus and Zamyuatin in view of Doneva et al. (US 2014/0009156 A1, a reference of PTO 1449, hereinafter, Doneva).
 	As to claim 8,  the combination of Claus and Zamyatin does teach generating the first scale image reconstruction of the three-dimensional object ([0065]-[0069). But not explicitly mention  density constraint, which is well known in the art.
Doneva, in an analogous environment, teaches applying a density constraint to the first scale image reconstruction ([0020], [0040]-[0042]).
The knowledge that  utilizing density constraint  is a desirable way to subject that would have been within the skill in the art, as evidenced by Doneva for improve the quality of image   Id., at 417.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on IFP schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JINGGE WU/Primary Examiner, Art Unit 2663